


Exhibit 10.40


Severance Plan for International Executive Vice Presidents


As an Executive Vice President, you are entitled to severance benefits in the
event your employment is terminated by Biogen Idec other than For Cause or for
reason of death or Disability (as these terms are defined in the Biogen Idec
2008 Omnibus Equity Plan).


Benefits


Your severance benefits are comprised of (i) a lump sum payment (as calculated
below), (ii) upon completion of the appropriate forms, continuation of your
participation in Biogen Idec’s group medical and dental insurance plans, to the
same extent provided for under local statute and to the same extent such
insurance is then provided to regular employees of Biogen Idec, including
payment by you of a portion of the insurance premiums (i.e., the “Insurance
Benefit”) and (iii) the reasonable cost of up to 12 months of executive-level
outplacement services from a recognized provider of such services, at the
expense of Biogen Idec (upon receipt of appropriate documentation).


The lump sum severance payment is calculated as follows:


[12 + (A x 2)] x B = lump sum payment


where:
A is the number of full years of service with Biogen Idec (but A x 2 may not
exceed 9), and

B is the monthly equivalent of your target annual cash compensation at the time
of your termination (i.e., one-twelfth of the sum of your then annual base
salary plus target annual bonus).


The following are examples of how the lump sum payment and Insurance Benefit
Period are determined:


If your employment with Biogen Idec is terminated after 10 months of employment,
you will receive a lump sum payment equal to 12 months of your target annual
cash compensation and, if applicable, continue to participate in Biogen Idec’s
group medical and dental plans for 12 months, unless you become eligible to
participate in another employer’s medical and dental plans before that date.


If your employment with Biogen Idec is terminated after five years, you will
receive a lump sum payment equal to 21 months [12+9] of your target annual cash
compensation and, if applicable, continue to participate in Biogen Idec’s group
medical and dental plans for 21 months, unless you become eligible to
participate in another employer’s medical and dental plans before that date.


If at any time within two years following a Corporate Transaction or Corporate
Change in Control (as these terms are defined in Biogen Idec’s 2008 Omnibus
Equity Plan) your employment is terminated by Biogen Idec or the succeeding
corporate entity, other than For Cause or for reason of death or Disability (as
these terms are defined in Biogen Idec’s 2008 Omnibus Equity Plan), or you
experience an Involuntary Employment Action (defined below) and as a result you
terminate your employment with Biogen Idec or the succeeding corporate entity,
then, regardless of the length of your service with Biogen Idec and the
succeeding corporate entity, and in lieu of the formula set forth above, you
will receive a lump sum payment equivalent to 24 months of your target annual
cash compensation at the time of your termination or at the time of a Corporate
Transaction or Corporate Change in Control, whichever is higher. If applicable,
you will additionally be entitled to continue participating in Biogen Idec’s
group medical and dental plans for 24 months, unless you become eligible to
participate in another employer’s medical and dental plans before that date. The
term “Involuntary Employment Action” shall have the definition set forth in
Biogen Idec’s 2008 Omnibus Equity Plan, provided, however, that the term
“Corporate Transaction” used in that definition shall be deemed to mean either a
Corporate Transaction or Change in Control, as the case may be, and provided
also that prior to your termination of employment you have notified the Chief
Legal Counsel or the Head of Human Resources of Biogen Idec in writing of the
basis for your Involuntary Employment Action, you have given such notice within
one year of the circumstances giving rise to your Involuntary Employment Action
and Biogen Idec does not cure such circumstances within 30 days after the date
of your notice.


Delivery of Benefits


Payment and provision of all the benefits provided under this arrangement are
conditioned on your execution and delivery of all necessary forms and an
irrevocable general release in favor of Biogen Idec, in form and substance
reasonably acceptable to Biogen Idec, with respect to any and all claims
relating to your employment and the termination of your employment with Biogen
Idec.




--------------------------------------------------------------------------------




If you retire or voluntarily terminate your employment with Biogen Idec, or
Biogen Idec terminates your employment For Cause or for reason of death or
Disability (as these terms are defined in Biogen Idec’s 2008 Omnibus Equity
Plan), or you do not provide the requisite general release, you will not be
eligible to receive the severance benefits described above.


If all other conditions of this arrangement are met, a lump sum payment (less
applicable taxes and other mandatory deductions as required by law) will be paid
to you following the termination of your employment, no later than the first to
occur of: a) 90 days following your termination of your employment with Biogen
Idec and b) March 15 of the year following the calendar year in which
termination of employment occurs.


To the extent that such benefit is applicable, the Insurance Benefit will
continue until the earlier of (i) the date you become eligible to participate in
the medical and dental insurance plan of another employer or (ii) the date that
is [12 + (A x 2)] months, but not more than 21 months (or 24 months in the case
of a Corporate Transaction or Change in Control), following the termination of
your employment with Biogen Idec (the “Insurance Benefit Period”).


General


Biogen Idec shall administer and shall have the discretionary authority to adopt
rules for the management and operation of this arrangement, to interpret the
provisions of the arrangement and to construe the terms of the severance
arrangement in its sole discretion. The decision of Biogen Idec, or the duly
authorized delegate, is final and conclusive for all purposes.


The severance arrangement may be amended, modified, suspended or terminated by
Biogen Idec at any time; provided that the severance arrangement may not be
amended or terminated without your written consent for a period of two years
following a Corporate Transaction or a Change in Control.


This arrangement is unfunded. This arrangement will benefit and bind Biogen Idec
and its successors and permitted assigns and you and your heirs, executors and
legal representatives. You do not have any right to transfer or assign your
benefits under this arrangement.






